 



Exhibit 10.5
THE KITCHEN COLLECTION, INC.
DEFERRED COMPENSATION PLAN FOR MANAGEMENT EMPLOYEES
(AS AMENDED AND RESTATED EFFECTIVE AS OF DECEMBER 1, 2007)

 



--------------------------------------------------------------------------------



 



THE KITCHEN COLLECTION, INC.
DEFERRED COMPENSATION PLAN FOR MANAGEMENT EMPLOYEES
          The Kitchen Collection, Inc. (the “Company”) does hereby adopt this
amendment and restatement of The Kitchen Collection, Inc. Deferred Compensation
Plan for Management Employees, effective as of December 1, 2007.
ARTICLE I
PREFACE
     Section 1.1 Effective Date. The effective date of this restatement of the
Plan is December 1, 2007.
     Section 1.2 Purpose of the Plan. For periods prior to December 31, 2007,
the purpose of this Plan was to (a) allow certain Employees to continue to defer
the receipt of certain frozen long-term incentive compensation award payments,
and (b) provide for certain Employees the benefits they would have received
under the Savings Plan but for the limitations imposed under Code
Sections 402(g), 401(a)(17), 401(k)(3), 401(m) and 415.
     Section 1.3 Governing Law. This Plan shall be regulated, construed and
administered under the laws of the State of Ohio, except when preempted by
federal law.
     Section 1.4 Gender and Number. For purposes of interpreting the provisions
of this Plan, the masculine gender shall be deemed to include the feminine, the
feminine gender shall be deemed to include the masculine, and the singular shall
include the plural unless otherwise clearly required by the context.
     Section 1.5 Application of Code Section 409A.
          (a) As a result of the addition of the cash-out provisions to this
Plan in accordance with the Code Section 409A transitional rules, none of the
Sub-Accounts are “grandfathered” under Code Section 409A. Notwithstanding the
foregoing, for administrative and recordkeeping purposes, the following
Sub-Accounts have been classified as the “Pre-2005 Sub-Accounts”: (i) the LTIP
Deferral Sub-Account; (ii) amounts credited to the Excess 401(k) Sub-Account for
periods prior to January 1, 2005 (the “Pre-2005 Excess 401(k) Sub-Account”);
(iii) amounts credited to the Excess Matching Sub-Account for periods prior to
January 1, 2005 (the “Pre-2005 Excess Matching Sub-Account”); and (iv) amounts
credited to the Excess Profit Sharing Sub-Account for Pre-2005 Plan Years
(including the amount that was credited in 2005 for the 2004 Plan Year) (the
“Pre-2005 Excess Profit Sharing Sub-Account”).
          (b) The following Sub-Accounts have been classified as the “Post-2004
Sub-Accounts”: (i) amounts credited to the Excess 401(k) Sub-Account for periods
on or after January 1, 2005 and on or before December 31, 2007 (the “Post-2004
Excess 401(k) Sub-Account”); (ii) amounts credited to the Excess Matching
Sub-Account for periods on or after January 1, 2005 and on or before
December 31, 2007 (the “Post-2004 Excess Matching Sub-Account”); and
(iii) amounts credited to the Excess Profit Sharing Sub-Account for the 2005
through 2007 Plan Years (the “Post-2004 Excess Profit Sharing Sub-Account”).

-2-



--------------------------------------------------------------------------------



 



          (c) It is intended that the compensation arrangements under the Plan
be in full compliance with the requirements of Code Section 409A. The Plan shall
be interpreted and administered in a manner to give effect to such intent.
Notwithstanding the foregoing, the Company does not guarantee to Participants or
Beneficiaries any particular tax result with respect to any amounts deferred or
any payments provided hereunder, including tax treatment under Code
Section 409A.
     Section 1.6 Benefit Freeze/Plan Termination. All Excess Retirement Benefits
under the Plan (other than interest credits) shall be frozen as of December 31,
2007. The Plan shall automatically terminate in 2009 after the last Participant
receives the full payment of his remaining Account balance hereunder.
ARTICLE II
DEFINITIONS
     Except as otherwise provided in this Plan, terms defined in the Savings
Plan as they may be amended from time to time shall have the same meanings when
used herein, unless a different meaning is clearly required by the context of
this Plan. In addition, the following words and phrases shall have the following
respective meanings for purposes of this Plan.
     Section 2.1 Account shall mean the record maintained in accordance with
Section 3.5 by the Company as the sum of the Participant’s Excess Retirement
Benefits hereunder. The Participant’s Account shall be further divided into the
Sub-Accounts described in Section 1.5 hereof.
     Section 2.2 Beneficiary shall mean the person or persons designated by the
Participant as his Beneficiary under this Plan, in accordance with the
provisions of Article VII hereof.
     Section 2.3 Bonus shall mean any bonus under The Kitchen Collection, Inc.
Annual Incentive Compensation Plan that would be taken into account as
Compensation under the Savings Plan, which is earned with respect to services
performed by a Participant during a Plan Year (whether or not such Bonus is
actually paid to the Participant during such Plan Year). An election to defer a
Bonus under this Plan must be made before the period in which the services are
performed which gives rise to such Bonus.
     Section 2.4 Change in Control shall mean the occurrence of an event
described in Appendix A hereto.
     Section 2.5 Company shall mean The Kitchen Collection, Inc. or any entity
that succeeds The Kitchen Collection, Inc. by merger, reorganization or
otherwise. Effective January 1, 2008 (or such other date specified in the
applicable certificate of merger), the Company shall be known as The Kitchen
Collection, LLC.
     Section 2.6 Compensation shall have the same meaning as under the Savings
Plan, except that Compensation shall be deemed to include (a) the amount of
compensation deferred by the Participant under this Plan and (b) amounts in
excess of the limitation imposed by Code

-3-



--------------------------------------------------------------------------------



 



Section 401(a)(17). Notwithstanding the foregoing, the timing and crediting of
Bonuses hereunder shall be as specified in Section 3.1.
     Section 2.7 Excess Retirement Benefit or Benefit shall mean an LTIP
Deferral Benefit, an Excess 401(k) Benefit, an Excess Matching Benefit or an
Excess Profit Sharing Benefit (all as described in Article III) which is payable
to or with respect to a Participant under this Plan.
     Section 2.8 Fixed Income Fund shall mean the Vanguard Retirement Savings
Trust IV investment fund under the Savings Plan or any equivalent fixed income
fund thereunder which is designated by the NACCO Industries, Inc. Retirement
Funds Investment Committee as the successor thereto.
     Section 2.9 Key Employee. Effective April 1, 2008, a Participant shall be
classified as a Key Employee if he meets the following requirements:

  •   The Participant, with respect to the Participant’s relationship with the
Company and the Controlled Group Members, met the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard to Section 416(i)(5))
and the Treasury Regulations issued thereunder at any time during the 12-month
period ending on the most recent Identification Date (defined below) and his
Termination of Employment occurs during the 12-month period beginning on the
most recent Effective Date (defined below). When applying the provisions of Code
Section 416(i) for this purpose: (i) the definition of “compensation” (A) shall
be the definition contained in Treasury Regulation Section 1.415(c)-2(d)(4)
(i.e., the wages and other compensation for which the Employer is required to
furnish the Employee with a Form W-2 under Code Sections 6041, 6051 and 6052,
plus amounts deferred at the election of the Employee under Code Sections 125,
132(f)(4) or 401(k)) and (B) shall apply the rule of Treasury
Regulation Section 1.415-2(g)(5)(ii) which excludes compensation of non-resident
alien employees and (ii) the number of officers described in Code
Section 416(i)(1)(A)(i) shall be 60 instead of 50.     •   The Identification
Date for Key Employees is each December 31st and the Effective Date is the
following April 1st. As such, any Employee who is classified as a Key Employee
as of December 31st of a particular Plan Year shall maintain such classification
for the 12-month period commencing on the following April 1st.     •  
Notwithstanding the foregoing, a Participant shall not be classified as a Key
Employee unless the stock of NACCO Industries, Inc. (or a related entity) is
publicly traded on an established securities market or otherwise on the date of
the Participant’s Termination of Employment.

-4-



--------------------------------------------------------------------------------



 



     Section 2.10 Participant.
          (a) For purposes of Sections 3.1 through 3.3 of the Plan, the term
Participant shall mean a participant in the Savings Plan (i) who is unable to
make all of the Salary Deferral Contributions that he has elected to make to the
Savings Plan, or unable to receive the maximum amount of Matching Company
Contributions under the Savings Plan, or unable to receive the maximum amount of
Profit Sharing Contributions under the Savings Plan because of the limitations
imposed under Section 402(g), 401(a)(17), 401(k)(3), 401(m) or 415 of the Code
or as a result of his deferral of Compensation under this Plan; (ii) whose total
compensation from the Controlled Group for the year in which the deferral
election is required is at least $115,000; and (iii) who is designated as a
Participant in this Plan by the President of the Company.
          (b) The term “Participant” shall also include any other person who has
an Account balance hereunder or who was defined as a participant in a prior
version of the Plan.
     Section 2.11 Plan shall mean The Kitchen Collection, Inc. Deferred
Compensation Plan for Management Employees, as herein set forth or as duly
amended. . Effective January 1, 2008 (or such other date specified in the
applicable certificate of merger), the Plan shall be renamed as The Kitchen
Collection, LLC Deferred Compensation Plan for Management Employees.
     Section 2.12 Plan Administrator shall mean the Administrative Committee
appointed under the Savings Plan.
     Section 2.13 Plan Year shall mean the calendar year.
     Section 2.14 ROTCE. For 2007 and prior Plan Years, the term ROTCE shall
mean the Company’s consolidated return on total capital employed, as determined
by the Company for purposes of granting awards under the Company’s long-term
incentive compensation plan for a particular Plan Year.
     Section 2.15 Savings Plan shall mean The Kitchen Collection, Inc.
Retirement Savings Plan (or any successor plan).
     Section 2.16 Termination of Employment shall mean, with respect to any
Participant’s relationship with the Company, a separation from service as
defined in Code Section 409A (and the regulations or other guidance issued
thereunder).
     Section 2.17 Valuation Date shall mean the last business day of each Plan
Year and any other date chosen by the Plan Administrator.

-5-



--------------------------------------------------------------------------------



 



ARTICLE III
EXCESS RETIREMENT BENEFITS — CALCULATION OF AMOUNT
     Section 3.1 Basic and Additional Excess 401(k) Benefits.
          (a) Amount of Excess 401(k) Benefits. Each Participant may, prior to
each December 31st, by completing an approved deferral election form, direct the
Company to reduce his Compensation for the next Plan Year, by the difference
between (i) a certain percentage, in 1% increments, with a maximum of 25%, of
his Compensation for the Plan Year, and (ii) the maximum Salary Deferral
Contributions actually permitted to be contributed for him to the Savings Plan
by reason of the application of the limitations under Sections 402(g),
401(a)(17), 401(k)(3) and 415 of the Code (which amounts shall be referred to as
the “Excess 401(k) Benefits”). Notwithstanding the foregoing, a Participant’s
direction to reduce a Bonus earned during a particular Plan Year shall be made
no later than December 31st of the Plan Year preceding the Plan Year in which
the Bonus commences to be earned. The last Excess 401(k) Benefits that are
credited to the Excess 401(k) Sub-Account shall be for the 2007 Plan Year;
provided, however, that the bonus that was earned in 2007 and will be paid in
2008 shall not be credited to the Excess 401(k) Sub-Account hereunder, but shall
be credited to an account under the Company’s Excess Retirement Plan that
becomes effective January 1, 2008.
          (b) Classification of Excess 401(k) Benefits. The Excess 401(k)
Benefits for a particular Plan Year shall be calculated monthly and shall be
further divided into the “Basic Excess 401(k) Benefits” and the “Additional
Excess 401(k) Benefits” as follows:

  (i)   The Basic Excess 401(k) Benefits shall be determined by multiplying each
Excess 401(k) Benefit by a fraction, the numerator of which is the lesser of the
percentage of Compensation elected to be deferred in the deferral election form
for such Plan Year or 7% and the denominator of which is the percentage of
Compensation elected to be deferred; and     (ii)   The Additional Excess 401(k)
Benefits (if any) shall be determined by multiplying such Excess 401(k) Benefit
by a fraction, the numerator of which is the excess (if any) of (1) the
percentage of Compensation elected to be deferred in the deferral election form
for such Plan Year over (2) 7%, and the denominator of which is the percentage
of Compensation elected to be deferred.

The Basic Excess 401(k) Benefits shall be credited to the Basic Excess 401(k)
Sub-Account under this Plan and the Additional Excess 401(k) Benefits shall be
credited to the Additional Excess 401(k) Sub-Account hereunder. The Basic and
Additional Excess 401(k) Sub-Accounts shall be referred to collectively as the
“Excess 401(k) Sub-Account.”
          (c) Consequences of Deferral Election. Any direction by a Participant
to defer Compensation under Subsection (a) shall be effective with respect to
Compensation otherwise payable to the Participant for the Plan Year for which
the deferral election form is effective, and the Participant shall not be
eligible to receive such Compensation. Instead, such amounts shall be credited
to the Participant’s Basic and Additional Excess 401(k) Sub-Accounts (as
applicable)

-6-



--------------------------------------------------------------------------------



 



hereunder. Any such direction shall be irrevocable with respect to Compensation
earned for such Plan Year, but shall have no effect on Compensation that is
earned in subsequent Plan Years. A new deferral election will be required for
each Plan Year; provided, however, that no new deferral elections shall be
permitted under this Plan for Plan Years beginning on or after January 1, 2008.
     Section 3.2 Excess Matching Benefits. A Participant shall have credited to
his Excess Matching Sub-Account an amount equal to the Matching Company
Contributions attributable to his Basic Excess 401(k) Benefits that he is
prevented from receiving under the Savings Plan because of the limitations
imposed under Code Sections 402(g), 401(a)(17), 401(k)(3), 401(m) and 415 of the
Code ( the “Excess Matching Benefits”). The last Excess Matching Benefits that
are credited to the Excess Matching Sub-Account shall be those that are credited
to the Sub-Account as of December 31, 2007.
     Section 3.3 Excess Profit Sharing Benefits. At the time described in
Section 3.5(d), a Participant shall have credited to his Excess Profit Sharing
Sub-Account an amount equal to the excess, of any, of (i) the Profit Sharing
Contribution which would have been made to the Savings Plan if such Plan did not
contain the limitations imposed under Code Sections 401(a)(17) and 415 and the
term “Compensation” (as defined in Section 2.6 of this Plan) were used for
purposes of determining the amount of Profit Sharing Contributions under the
Savings Plan, over (ii) the amount of Profit Sharing Contributions which are
actually made to the Savings Plan on behalf of the Participant for such Plan
Year (the “Excess Profit Sharing Benefits”). The last Excess Profit Sharing
Benefits that are credited to the Excess Profit Sharing Sub-Account shall be for
the 2007 Plan Year.
     Section 3.4 Frozen LTIP Deferral Benefits. The Accounts of certain
Participants contain amounts that are allocated to the “LTIP Deferral
Sub-Account” (the “LTIP Deferral Benefits”), that were frozen as of
September 30, 2007.
     Section 3.5 Participant’s Accounts. The Company shall establish and
maintain on its books an Account for each Participant which shall contain the
following entries:
          (a) Credits to a Basic Excess 401(k) Sub-Account for the Basic Excess
401(k) Benefits described in Section 3.1(b)(i), which shall be credited to the
Sub-Account when a Participant is prevented from making a Salary Deferral
Contribution under the Savings Plan.
          (b) Credits to an Excess Matching Sub-Account for the Excess Matching
Benefits described in Section 3.2, which shall be credited to the Sub-Account
when a Participant is prevented from receiving Matching Company Contributions
under the Savings Plan.
          (c) Credits to an Additional Excess 401(k) Sub-Account for the
Additional Excess 401(k) Benefits described in Section 3.1(b)(ii), which shall
be credited to the Sub-Account when a Participant is prevented from making a
Salary Deferral Contribution under the Savings Plan.

-7-



--------------------------------------------------------------------------------



 



          (d) Credits to an Excess Profit Sharing Sub-Account for the Excess
Profit Sharing Benefits described in Section 3.3, which shall be credited to the
Sub-Account at the time the Profit Sharing Contributions are otherwise credited
to the Participant’s account under the Savings Plan.
          (e) Credits to the LTIP Deferral Sub-Account for the LTIP Deferral
Benefits described in Section 3.4, which were credited to the Sub-Account at the
time specified in the prior versions of the Plan.
          (f) Credits to all Sub-Accounts for the earnings described in
Article IV, which shall continue until such Sub-Accounts have been distributed
to the Participant or his Beneficiary.
          (g) Debits for any distributions made from the Sub-Accounts.
          (h) The Company shall make the above-described credits and debits to
the Participant’s Pre-2005 Sub-Accounts or the Post-2004 Sub-Accounts, as
applicable, in accordance with Code Section 409A.
ARTICLE IV
EARNINGS
     Section 4.1 Earnings for Periods Before January 1, 2008.
          (a) Basic 401(k) and Matching Sub-Accounts and Excess Profit Sharing
Sub-Account. Except as otherwise described in the Plan, for periods before
January 1, 2008, at the end of each calendar month during a Plan Year, the Basic
Excess 401(k) Sub-Account, Excess Matching Sub-Account and Excess Profit Sharing
Sub-Account of each Participant shall be credited with earnings in an amount
determined by multiplying such Participant’s average Sub-Account balance during
such month by the blended rate earned during such month by the Fixed Income
Fund. Notwithstanding the foregoing, in the event that the ROTCE determined for
such Plan Year exceeds the rate credited to the Participant’s Sub-Accounts under
the preceding sentence, the Participant’s Sub-Accounts shall retroactively be
credited with the difference between (i) the amount determined under the
preceding sentence, and (ii) the amount determined by multiplying such
Participant’s average Sub-Account balance during each month of such Plan Year by
the ROTCE determined for such Plan Year, compounded monthly. This ROTCE
calculation shall be made during the month in which the Participant terminates
employment and shall be based on the year-to-date ROTCE for the month ending
prior to the date the Participant terminated employment, as calculated by the
Company. For any subsequent month, such ROTCE calculation shall not apply. The
Fixed Income Fund calculation described above for the month in which the
Participant receives a distribution from his Sub-Account shall be based on the
blended rate earned during the preceding month by the Fixed Income Fund.
(b) Additional 401(k) Sub-Account. Except as other wise described in the Plan,
for periods prior to January 1, 2008, at the end of each calendar month during a
Plan Year, the Additional Excess 401(k) Sub-Account of each Participant shall be
credited with

-8-



--------------------------------------------------------------------------------



 



earnings in an amount determined by multiplying such Participant’s average
Sub-Account balance during such month by the blended rate earned by the Fixed
Income Fund. The earnings calculation for the month in which the Participant
receives a distribution from his Sub-Account will be based on the blended rate
earned during the preceding month by the Fixed Income Fund.
(c) LTIP Deferral Sub-Account. Except as otherwise described in the Plan, for
periods prior to January 1, 2008, at the end of each calendar month during a
Plan Year, the LTIP Deferral Sub-Account of each Participant shall be credited
with an amount determined by multiplying such Participant’s average Sub-Account
balance during such month by the “10-Year U.S. Treasury Yield” plus 2.0%. For
purposes hereof, the 10-Year U.S. Treasury Yield shall be the 10 year yield on
US Treasury issues as listed in the Bond Market Data Bank for the last day of
the preceding calendar quarter as printed in the Wall Street Journal (or as
published on the Website for the Wall Street Journal). In the event that a yield
is not listed for a maturity exactly 10 years from the calendar quarter end, the
next preceding chronological treasury bond issue yield shall be used.
     Section 4.2 Earnings for Periods on or After January 1, 2008. Except as
otherwise described in the Plan, for periods on or after January 1, 2008, at the
end of each calendar month during a Plan Year, all Sub-Accounts of all
Participants shall be credited with an amount determined by multiplying such
Participant’s average Sub-Account balance during such month by the blended rate
earned during the prior month by the Fixed Income Fund. No earnings shall be
credited for the month in which the Participant receives a distribution from his
Sub-Account.
     Section 4.3 Changes in/Limitations on Earnings Assumptions.
          (a) The Company (with the approval or ratification of the NACCO
Industries, Inc. Benefits Committee (the “Benefits Committee”)) may change the
earnings rate credited on Accounts hereunder at any time.
          (b) Notwithstanding any provision of the Plan to the contrary, in no
event will earnings on Accounts for a Plan Year be credited at a rate which
exceeds 14%.
ARTICLE V
VESTING
     Section 5.1 Vesting. All Participants shall be immediately 100% vested in
all amounts credited to their Account hereunder.
ARTICLE VI
DISTRIBUTION OF BENEFITS TO PARTICIPANTS
     Section 6.1 Time and Form of Payment.
          (a) Prior Elections. All elections regarding the time and form of
payment of all Excess Retirement Benefits under prior Plan documents, including
elections made by terminated Participants, shall continue in effect through
December 31, 2007 and shall be cancelled as of the close of business on that
date.

-9-



--------------------------------------------------------------------------------



 



          (b) Payment Rules for President.
          (i) The amounts allocated to the Account of the Participant who is the
President of the Company on December 31, 2007 shall automatically be paid in the
form of two installment payments, with the first installment payment being paid
during the period from January 1, 2008 through April 30, 2008 and the second
installment payment being paid during the period from January 1, 2009 through
March 15, 2009. All installment payments under the Plan shall be based on the
value of the applicable Sub-Account on the Valuation Date immediately preceding
the date such installment is to be paid, with each installment being a fraction
of such value in which the numerator is one and the denominator is the total
number of remaining installments to be paid. Installment payments under the Plan
will be classified as a single payment for purposes of Section 409A of the Code.
     (ii) Notwithstanding the foregoing, in the event of a Change in Control,
all amounts allocated to the Account of the Participant described in Clause
(i) above shall be paid in the form of a lump sum payment during the period that
is thirty days prior to, or within two (2) business days after, the date of the
Change in Control, as determined by the Plan Administrator.
     (c) Payment Rules for All other Participants. The amounts allocated to the
Accounts of all other Participants shall automatically be paid in a single lump
sum payment during the period from January 1, 2008 through April 30, 2008.
     Section 6.2 Other Payment Rules and Restrictions.

(a)   Payments Violating Applicable Law. Notwithstanding any provision of the
Plan to the contrary, the payment of all or any portion of the amounts payable
hereunder will be deferred to the extent that the Company reasonably anticipates
that the making of such payment would violate Federal securities laws or other
applicable law (provided that the making of a payment that would cause income
taxes or penalties under the Code shall not be treated as a violation of
applicable law). The deferred amount shall become payable at the earliest date
at which the Company reasonably anticipates that making the payment will not
cause such violation.   (b)   Delayed Payments Due to Solvency Issues.
Notwithstanding any provision of the Plan to the contrary, the Company shall not
be required to make any payment hereunder to any Participant or Beneficiary if
the making of the payment would jeopardize the ability of the Company to
continue as a going concern; provided that any missed payment is made during the
first calendar year in which the funds of the Company are sufficient to make the
payment without jeopardizing the going concern status of the Company.   (c)  
Key Employees. Notwithstanding any provision of the Plan to the contrary,
distributions to Key Employees made on account of a Termination of Employment
may not be made before the 1st day of the seventh month following such
Termination of Employment (or, if earlier, the date of death) except for
payments made on account of (i) a QDRO (as specified in Section 8.5) or (ii) a
conflict of interest or the payment of FICA taxes (as specified in Subsection
(e) below). Any amounts that are otherwise payable to the Key Employee during
the 6-month period following his Termination of Employment shall be

-10-



--------------------------------------------------------------------------------



 



    accumulated and paid in a lump sum make-up payment within 10 days following
the 1st day of the 7th month following Termination of Employment.   (d)   Time
of Payment/Processing. Except as described in Sections 6.1(b)(ii) or
Section 6.2(c), all payments under the Plan shall be made on, or within 90 days
of, the specified payment date.   (e)   Acceleration of Payments.
Notwithstanding any provision of the Plan to the contrary, to the extent
permitted under Code Section 409A and the Treasury Regulations issued
thereunder, payments of Sub-Accounts hereunder may be accelerated (i) to the
extent necessary to comply with federal, state, local or foreign ethics or
conflicts of interest laws or agreements or (ii) to the extent necessary to pay
the FICA taxes imposed on benefits hereunder under Code Section 3101, and the
income withholding taxes related thereto. Payments may also be accelerated if
the Plan (or a portion thereof) fails to satisfy the requirements of Code
Section 409A; provided that the amount of such payment may not exceed the amount
required to be included as income as a result of the failure to comply with Code
Section 409A   (f)   Withholding/Taxes. The Company shall withhold from any
Excess Retirement Benefits hereunder any amounts required to be withheld there
from on account of any income, employment or similar taxes by any governmental
agency.

ARTICLE VII
BENEFICIARIES
     Section 7.1 Beneficiary Designations. A designation of a Beneficiary
hereunder may be made only by an instrument (in form acceptable to the Plan
Administrator) signed by the Participant and filed with the Plan Administrator
prior to the Participant’s death. Separate Beneficiary designations may be made
for each Sub-Account under the Plan; provided that a single Beneficiary must be
designated for both the Excess 401(k) Sub-Account and the Excess Matching
Sub-Account. In the absence of such a designation and at any other time when
there is no existing Beneficiary designated hereunder, the Beneficiary of a
Participant for his Excess Retirement Benefits shall be his Beneficiary under
the Savings Plan. A person designated by a Participant as his Beneficiary who or
which ceases to exist shall not be entitled to any part of any payment
thereafter to be made to the Participant’s Beneficiary unless the Participant’s
designation specifically provided to the contrary. If two or more persons
designated as a Participant’s Beneficiary are in existence with respect to a
single Sub-Account, the amount of any payment to the Beneficiary under this Plan
shall be divided equally among such persons unless the Participant’s designation
specifically provided to the contrary. Any change in Beneficiary shall be made
by giving written notice thereof to the Plan Administrator and any change shall
be effective only if received by the Plan Administrator prior to the death of
the Participant.
     Section 7.2 Distributions to Beneficiaries. Excess Retirement Benefits
payable to a Participant’s Beneficiary shall be equal to the balance in the
applicable Sub-Account on the Valuation Date preceding the date of the
distribution of the Sub-Account to the Beneficiary. All Excess Retirement
Benefits that are credited to the Account of a Participant as of his date of

-11-



--------------------------------------------------------------------------------



 



death shall be payable to the Participant’s Beneficiary in accordance with the
rules described in Article VI.
ARTICLE VIII
MISCELLANEOUS
     Section 8.1 Liability of Company. Nothing in this Plan shall constitute the
creation of a trust or other fiduciary relationship between the Company and any
Participant, Beneficiary or any other person.
     Section 8.2 Limitation on Rights of Participants and Beneficiaries — No
Lien. The Plan is designed to be an unfunded, nonqualified plan. Nothing
contained herein shall be deemed to create a trust or lien in favor of any
Participant or Beneficiary on any assets of the Company. The Company shall have
no obligation to purchase any assets that do not remain subject to the claims of
the creditors of the Company for use in connection with the Plan. No Participant
or Beneficiary or any other person shall have any preferred claim on, or any
beneficial ownership interest in, any assets of the Company prior to the time
that such assets are paid to the Participant or Beneficiary as provided herein.
Each Participant and Beneficiary shall have the status of a general unsecured
creditor of the Company.
     Section 8.3 No Guarantee of Employment. Nothing in this Plan shall be
construed as guaranteeing future employment to Participants. A Participant
continues to be an Employee of the Company solely at the will of the Company
subject to discharge at any time, with or without cause.
     Section 8.4 Payment to Guardian. If a Benefit payable hereunder is payable
to a minor, to a person declared incompetent or to a person incapable of
handling the disposition of his property, the Plan Administrator may direct
payment of such Benefit to the guardian, legal representative or person having
the care and custody of such minor, incompetent or person. The Plan
Administrator may require such proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the Benefit.
Such distribution shall completely discharge the Company from all liability with
respect to such Benefit.
     Section 8.5 Assignment. No right or interest under this Plan of any
Participant or Beneficiary shall be assignable or transferable in any manner or
be subject to alienation, anticipation, sale, pledge, encumbrance or other legal
process or in any manner be liable for or subject to the debts or liabilities of
the Participant or Beneficiary. Notwithstanding the foregoing, the Plan
Administrator shall honor a qualified domestic relations order (“QDRO”) from a
state domestic relations court which requires the payment of part of all or a
Participant’s or Beneficiary’s Account under this Plan to an “alternate payee”
as defined in Code Section 414(p).
     Section 8.6 Severability. If any provision of this Plan or the application
thereof to any circumstance(s) or person(s) is held to be invalid by a court of
competent jurisdiction, the remainder of the Plan and the application of such
provision to other circumstances or persons shall not be affected thereby.

-12-



--------------------------------------------------------------------------------



 



     Section 8.7 Effect on Other Benefits. Benefits payable to or with respect
to a Participant under the Savings Plan or any other Company-sponsored
(qualified or nonqualified) plan, if any, are in addition to those provided
under this Plan.
     Section 8.8 Liability for Payment/Expenses. The Company shall be liable for
the payment of the Excess Retirement Benefits that are payable hereunder.
Expenses of administering the Plan shall be paid by the Company.
ARTICLE IX
ADMINISTRATION OF PLAN
     Section 9.1 Administration. (a) In general. The Plan shall be administered
by the Plan Administrator. The Plan Administrator shall have sole and absolute
discretion to interpret where necessary all provisions of the Plan (including,
without limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of the Plan), to make
factual findings with respect to any issue arising under the Plan, to determine
the rights and status under the Plan of Participants, or other persons, to
resolve questions (including factual questions) or disputes arising under the
Plan and to make any determinations with respect to the benefits payable under
the Plan and the persons entitled thereto as may be necessary for the purposes
of the Plan. Without limiting the generality of the foregoing, the Plan
Administrator is hereby granted the authority (i) to determine whether a
particular employee is a Participant, and (ii) to determine if a person is
entitled to Excess Retirement Benefits hereunder and, if so, the amount and
duration of such Benefits. The Plan Administrator’s determination of the rights
of any person hereunder shall be final and binding on all persons, subject only
to the claims procedures outlined in Section 9.3 hereof.
          (b) Delegation of Duties. The Plan Administrator may delegate any of
its administrative duties, including, without limitation, duties with respect to
the processing, review, investigation, approval and payment of Excess Retirement
Benefits, to a named administrator or administrators.
     Section 9.2 Regulations. The Plan Administrator may promulgate any rules
and regulations it deems necessary in order to carry out the purposes of the
Plan or to interpret the provisions of the Plan; provided, however, that no
rule, regulation or interpretation shall be contrary to the provisions of the
Plan. The rules, regulations and interpretations made by the Plan Administrator
shall, subject only to the claims procedure outlined in Section 9.3 hereof, be
final and binding on all persons.
     Section 9.3 Claims Procedures. The Plan Administrator shall determine the
rights of any person to any Excess Retirement Benefits hereunder. Any person who
believes that he has not received the Excess Retirement Benefits to which he is
entitled under the Plan may file a claim in writing with the Plan Administrator.
The Plan Administrator shall, no later than 90 days after the receipt of a claim
(plus an additional period of 90 days if required for processing, provided that
notice of the extension of time is given to the claimant within the first 90 day
period), either allow or deny the claim in writing.

-13-



--------------------------------------------------------------------------------



 



          A denial of a claim by the Plan Administrator, wholly or partially,
shall be written in a manner calculated to be understood by the claimant and
shall include:

  (a)   the specific reasons for the denial;     (b)   specific reference to
pertinent Plan provisions on which the denial is based;     (c)   a description
of any additional material or information necessary for the claimant to perfect
the claim and an explanation of why such material or information is necessary;
and     (d)   an explanation of the claim review procedure and the time limits
applicable thereto (including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review).

          A claimant whose claim is denied (or his duly authorized
representative) may within 60 days after receipt of denial of a claim file with
the Plan Administrator a written request for a review of such claim. If the
claimant does not file a request for review of his claim within such 60-day
period, the claimant shall be deemed to have acquiesced in the original decision
of the Plan Administrator on his claim. If such an appeal is so filed within
such 60 day period, the Compensation Committee (or its delegate) shall conduct a
full and fair review of such claim. During such review, the claimant shall be
given the opportunity to review documents that are pertinent to his claim and to
submit issues and comments in writing. For this purpose, the Compensation
Committee (or its delegate) shall have the same power to interpret the Plan and
make findings of fact thereunder as is given to the Plan Administrator under
Section 9.1(a) above.
          The Compensation Committee (or its delegate) shall mail or deliver to
the claimant a written decision on the matter based on the facts and the
pertinent provisions of the Plan within 60 days after the receipt of the request
for review (unless special circumstances require an extension of up to 60
additional days, in which case written notice of such extension shall be given
to the claimant prior to the commencement of such extension). Such decision
shall be written in a manner calculated to be understood by the claimant, shall
state the specific reasons for the decision and the specific Plan provisions on
which the decision was based and shall, to the extent permitted by law, be final
and binding on all interested persons. In addition, the notice of adverse
determination shall also include statements that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits and a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA.
     Section 9.4 Revocability of Action. Any action taken by the Plan
Administrator or the Compensation Committee with respect to the rights or
benefits under the Plan of any person shall be revocable as to payments not yet
made to such person. In addition, the acceptance of any Excess Retirement
Benefits under the Plan constitutes acceptance of and agreement to the

-14-



--------------------------------------------------------------------------------



 



Plan making any appropriate adjustments in future payments to any person (or to
recover from such person) any excess payment or underpayment previously made to
him.
     Section 9.5 Amendment. The Company (with the approval or ratification of
the Benefits Committee) may at any time amend any or all of the provisions of
this Plan, except that, without the prior written consent of the affected
Participant, no such amendment may (a) reduce the amount of any Participant’s
vested Benefit as of the date of such amendment, (b) except as described in
Section 4.2, suspend the crediting of earnings on the balance of a Participant’s
Account, until the entire balance of such Account has been distributed or
(c) alter the time of payment provisions described in Article VI of the Plan,
except for changes that accelerate the time of payments or are required to bring
such provisions into compliance with the requirements of Code Section 409A. Any
amendment shall be in the form of a written instrument executed by an officer of
the Company. Subject to the foregoing provisions of this Section, such amendment
shall become effective as of the date specified in such instrument or, if no
such date is specified, on the date of its execution.
     Section 9.6 Termination.
          (a) The Company has taken action to terminate the Plan. For all
Participants other than the President of the Company, the Plan is terminated
effective December 31, 2007. For the President of the Company, the Plan shall be
terminated immediately after he receives a final distribution from his Account.
          (b) In addition, notwithstanding anything in the Plan to the contrary,
to the extent permitted under Code Section 409A, in the event of a termination
of the Plan (or any portion thereof), the Company, in its sole and absolute
discretion, shall have the right to change the time and form of distribution of
Participants’ Excess Retirement Benefits, including requiring that all amounts
credited to a Participant’s Account hereunder be immediately distributed in the
form of a lump sum payment.
     Executed this 14th day of December, 2007.

            THE KITCHEN COLLECTION, INC.
      By:   /s/ Charles A. Bittenbender         Title: Assistant Secretary     
     

-15-



--------------------------------------------------------------------------------



 



         

Appendix A. Change in Control.
Change in Control. The term “Change in Control” shall mean the occurrence of any
of the events listed in I or II, below; provided that such occurrence occurs on
or after January 1, 2008 and meets the requirements of Treasury
Regulation Section 1.409A-3(i)(5) (or any successor or replacement thereto) with
respect to a Participant:

  I. i.   Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than one or more Permitted Holders (as defined below), is or becomes the
“beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act),
directly or indirectly, of more than 50% of the combined voting power of the
then outstanding voting securities of a Related Company (as defined below)
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”), other than any direct or indirect acquisition, including but not
limited to an acquisition by purchase, distribution or otherwise, of voting
securities by any Person pursuant to an Excluded Business Combination (as
defined below); or       ii.   The consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of any Related Company or the acquisition of assets of another
corporation, or other transaction involving a Related Company (“Business
Combination”) excluding, however, such a Business Combination pursuant to which
either of the following apply (such a Business Combination, an “Excluded
Business Combination”) (A) a Business Combination involving Housewares Holding
Co. (or any successor thereto) that relates solely to the business or assets of
Hamilton Beach, Inc. (or any successor thereto) or (B) a Business Combination
pursuant to which the individuals and entities who beneficially owned, directly
or indirectly, more than 50% of the combined voting power of any Related Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then Outstanding
Voting Securities of the entity resulting from such Business Combination
(including, without limitation, an entity that as a result of such transaction
owns any Related Company or all or substantially all of the assets of any
Related Company, either directly or through one or more subsidiaries).    
II.      i. Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than one or more Permitted Holders, is or becomes the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act), directly or indirectly,
of more than 50% of the combined voting power of the then Outstanding Voting
Securities of NACCO Industries, Inc. (“NACCO”), other than any direct or
indirect acquisition, including but not limited to an acquisition by purchase,
distribution or otherwise, of voting securities:

-16-



--------------------------------------------------------------------------------



 



  (A)   directly from NACCO that is approved by a majority of the Incumbent
Directors (as defined below); or     (B)   by any Person pursuant to an Excluded
NACCO Business Combination (as defined below);

provided, that if at least a majority of the individuals who constitute
Incumbent Directors determine in good faith that a Person has become the
“beneficial owner"(as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of
more than 50% of the combined voting power of the Outstanding Voting Securities
of NACCO inadvertently, and such Person divests as promptly as practicable a
sufficient number of shares so that such Person is the “beneficial owner"(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act) of 50% or less of the
combined voting power of the Outstanding Voting Securities of NACCO, then no
Change in Control shall have occurred as a result of such Person’s acquisition;
or

  ii.   a majority of the Board of Directors of NACCO ceases to be comprised of
Incumbent Directors; or     iii.   the consummation of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of NACCO or the acquisition of assets of another corporation, or other
transaction involving NACCO (“NACCO Business Combination”) excluding, however,
such a Business Combination pursuant to which both of the following apply (such
a Business Combination, an “Excluded NACCO Business Combination”):

  (A)   the individuals and entities who beneficially owned, directly or
indirectly, NACCO immediately prior to such NACCO Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then Outstanding Voting Securities of the entity resulting from
such NACCO Business Combination (including, without limitation, an entity that
as a result of such transaction owns NACCO or all or substantially all of the
assets of NACCO, either directly or through one or more subsidiaries); and    
(B)   at the time of the execution of the initial agreement, or of the action of
the Board of Directors of NACCO, providing for such NACCO Business Combination,
at least a majority of the members of the Board of Directors of NACCO were
Incumbent Directors.

  III.   Definitions. The following terms as used herein shall be defined as
follow:

  1.   “Incumbent Directors” means the individuals who, as of December 31, 2007,
are Directors of NACCO and any individual becoming a Director subsequent to such
date whose election, nomination for election by NACCO’s stockholders, or
appointment, was approved by a vote of at least a majority of the then Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
NACCO in which such person is named as a nominee for director, without objection
to such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board

-17-



--------------------------------------------------------------------------------



 



      of Directors of NACCO occurs as a result of an actual or threatened
election contest (as described in Rule 14a-12(c) of the Exchange Act) with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors of NACCO.

  2.   “Permitted Holders” shall mean, collectively, (i) the parties to the
Stockholders’ Agreement, dated as of March 15, 1990, as amended from time to
time, by and among National City Bank, (Cleveland, Ohio), as depository, the
Participating Stockholders (as defined therein) and NACCO; provided, however,
that for purposes of this definition only, the definition of Participating
Stockholders contained in the Stockholders’ Agreement shall be such definition
in effect of the date of the Change in Control, (ii) any direct or indirect
subsidiary of NACCO and (iii) any employee benefit plan (or related trust)
sponsored or maintained by NACCO or any direct or indirect subsidiary of NACCO.
    3.   “Related Company” means The Kitchen Collection, Inc. and its successors
(“KCI”), any direct or indirect subsidiary of KCI and any entity that directly
or indirectly controls KCI.

-18-